Citation Nr: 0816403	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  03-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Evaluation of residuals of a right leg fracture, 
currently evaluated as 0 percent disabling.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1964 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2002 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for residuals, right leg fracture, 
evaluated as 0 percent disabling; however, the RO denied the 
claim for service connection for PTSD.  The veteran perfected 
a timely appeal to that decision.  

In December 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in May 2006.  

The Board notes that, in a statement in support of claim, 
dated in May 2003, the veteran requested a hearing before a 
Decision Review Officer (DRO).  A hearing at the RO with a 
DRO was scheduled for March 2004, but the veteran failed to 
report for this hearing.  However, by letter dated in March 
2004, the veteran's representative indicated that the veteran 
was unavailable to attend the hearing, the veteran's request 
for a DRO is considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2007).  

The veteran recently submitted new medical evidence to the 
Board in March 2008.  In particular, the new evidence 
consisted of a medical statement from Kathy DeOrnellas, 
Ph.D., dated in February 2008, pertaining to the veteran's 
psychiatric disorder.  The veteran did not waive RO review of 
this new evidence; however, in light of the favorable 
determination below, remand of the claim for service 
connection for PTSD for RO consideration of the evidence is 
not necessary.  See 38 C.F.R. § 20.1304 (2007).  

The issue of entitlement to a compensable evaluation for 
residuals of a right leg fracture is addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will contact the veteran if additional action is required on 
his part.  


FINDING OF FACT

The veteran has PTSD which is attributable to events 
experienced in service.  


CONCLUSION OF LAW

PTSD was incurred during the veteran's wartime service.  38 
U.S.C.A. §§ 1110, 1154, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of 
letters dated in February 2002 and May 2002 from the RO to 
the veteran which were issued prior to the RO decision in 
November 2002.  Another letter was issued in January 2006.  
Those letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
May 2003 SOC, the March 2004 SSOC, and the May 2006 SSOC each 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  It 
also appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  ).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in July 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
PTSD, given a prior Board remand, given that he has been 
provided all the criteria necessary for establishing service 
connection, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004).  To that extent that 
there has been any presumed prejudicial preadjudicative 
notice error, if any, it did not affect the essential 
fairness of the adjudication now on appeal.  


II.  Factual background.

The record indicates that the veteran served on active duty 
from June 1964 to December 1968.  His DD Form 214 reveals 
that he was awarded the National Defense Service Medal, the 
Vietnam Service Medal with 2 stars, and the Vietnam Campaign 
Medal with device.  The DD Form 214 also shows that the 
veteran had a military occupational specialty (MOS) of 
FABtryman (related civilian occupation reported as ordinance 
man).  The veteran's personnel records indicate that he was 
stationed in Vietnam from November 1965 to August 1966, and 
from March 1968 to November 1968; he participated in 
operations "Orange," "Lancaster II," "Saline II," 
"Napoleon/Saline," and "Scotland II."  The service medical 
records, including the February 1964 enlistment examination, 
as well as the November 1968 separation examination, are 
negative for any complaints, findings or diagnoses of a 
psychiatric disorder.  

The veteran's claim of entitlement to service connection for 
PTSD (VA Form 21-526) was received in October 2001.  
Submitted in support of the veteran's claim were VA progress 
notes dated in 2001 and 2002.  

Received in April 2002 was a statement from the veteran 
wherein he stated that he was subject to a lot of incoming 
mortars; and, he did fear for his life on many occasions.  
The veteran indicated that, while in DaNang in April 1966, he 
had to pull dead bodies off a chopper.  The veteran recalled 
seeing dead body bags lined up in rows.  The veteran reported 
experiencing heavy mortar and rocket attacks.  

Received in November 2002 were copies of the veteran's 
military personnel records.  These records indicate that: (1) 
on January 24, 1966, the veteran participated in operations 
ashore with elements of the 1st and 3rd Marine Divisions in 
direct support of he Republic of South Vietnam; (2) on 
January 24, 1966, the veteran participated in operation 
"Harvest Moon" Que Son Republic Vietnam; (3) on April 13, 
1966, he participated in operation "Orange" in the Trung 
Phan Providence against insurgent communist (Viet Cong) 
forces; (4) on April 27, 1966, the veteran participated in 
defense of Battery position against insurgent communist 
"Hard Core" forces DaNang; (5) on May 18, 1968, the veteran 
participated in operation "Lancaster II" in Quang Tri 
province, in the Republic of Vietnam; (6) in May 1968, the 
veteran also participated in operations Saline II and 
Napoleon; and (7) in July 1968, he participated in operation 
Scotland II in Quang Tri Province in the Republic of Vietnam.  

On December 12, 2002, the veteran's primary care physician at 
the VA sent him to the mental health clinic for a PTSD 
evaluation.  It was noted that the veteran was a member of 
the 3rd Battalion, 12th Marines, 3rd Marine Division.  It was 
reported that he veteran was posted in Vietnam in October 
1965; at that time, he was attached to a 105 Howitzer unit 
near DaNang, as well as moving around the countryside as 
artillery missions were required.  The veteran reported that, 
on April 18, 1966, their gun position was attacked in night 
engagement; he described the vicious attack, with sappers and 
riflemen trying to destroy the unit's artillery pieces.  The 
veteran described shooting the sappers who were attacking his 
gun when they were right at the gun pit; he described the 
wild scene with explosions, gunfire, and the screams of 
wounded and dying men.  The veteran also described being 
involved in operations "Orange" and "Harvest Moon," and 
handling the wounded and dead as they arrived at his base on 
helicopters.  

The veteran reported being tormented over the years with 
intrusive recollections of combat events.  He also reported 
experiencing dreams/nightmares, especially of "stacking 
bodies," feeling as though the combat events were happening 
again, and he reported fearfulness and sadness.  Following a 
mental status examination, the examiner stated that the 
veteran was a Marine Combat veteran with 22 months in 
Vietnam.  He described heavy exposure to Combat, handling 
dead and wounded Americans, and seeing many comrades killed.  
The VA examiner stated that the veteran's history since 
Vietnam supports the diagnosis of PTSD, chronic, severe.  

On the occasion of a VA examination for evaluation of PTSD in 
March 2003, the veteran reported being stationed in Vietnam 
in 1965; he also reported participating in many operations, 
some of which required him to handle wounded, disabled or 
dead bodies.  The veteran indicated that, upon attending the 
funeral of one of his buddies, he requested to go back to 
Vietnam.  Following a mental status examination, the 
impression was substance abuse and depression, NOS.  

In June 2003, the veteran was seen at the VA mental health 
clinic, with complaints of worsened PTSD symptoms, including 
intrusive Vietnam material.  Following a mental status 
examination, the staff psychiatrist indicated that the 
diagnosis continues as PTSD, chronic, severe.  

Received in March 2008 was a medical statement from Kathy 
DeOrnellas, PH.D, dated in February 2008, indicating that she 
evaluated the veteran to determine whether he met the 
diagnostic criteria for PTSD.  Dr. DeOrnellas noted that the 
veteran served two tours of duty during the Vietnam War.  She 
interviewed the veteran, reviewed his records and evaluated 
him.  Dr. DeOrnellas noted that the veteran's score on the 
PTSD checklist indicates that he is experiencing all of the 
diagnostic criteria for PTSD.  The examiner concluded that 
the veteran met the diagnostic criteria for PTSD.  


III.  Legal Criteria-Service Connection.

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2007).  

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  A stressor need not be 
corroborated in every detail.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Hence, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In this case, a longitudinal review of the evidentiary record 
would indicate that the veteran participated in missions and 
events constituting an actual encounter with a military foe 
or hostile unit or instrumentality or that he was exposed to 
other stressors consistent with the nature of his service.  
He engaged in combat with the enemy.  Significantly, his 
personnel records indicate that he participated in several 
operations against insurgent communist forces in Vietnam.  He 
has alleged that his stressors consisted or his participation 
in combat or witnessing the aftereffects of combat.  
Consequently, the Board finds that the veteran's statements 
are credible and consistent with the circumstances, 
conditions, and hardships of his service.  38 U.S.C.A. 
§ 1154(a) (b).  The veteran's lay statements are accepted in 
this case as conclusive evidence of the stressors' 
occurrences and no further development or corroborative 
evidence is required.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The record establishes that the veteran served in combat or 
otherwise stressors producing actions.  In addition, the 
veteran has a current, valid diagnosis of PTSD, and his PTSD 
has been reported to be related to his service in Vietnam.  
As noted above, following an interview of the veteran and a 
review of the record in December 2002, a VA psychiatrist 
concluded that the veteran suffered from chronic and severe 
PTSD resulting from his traumatic Vietnam experiences.  It 
was the information contained in the veteran's statements 
which formed the basis of the diagnoses of PTSD on several 
occasions.  Therefore, the medical evidence establishes that 
the veteran's current psychiatric disorder is related to 
military service.  The Board specifically finds his 
contentions to be credible.  

Based on the evidence verified by the service department 
records, and given the current diagnosis of PTSD, which has 
been medically linked to military service, with stressors 
consistent with service, the Board finds that the evidence is 
sufficient to corroborate that the stressors actually 
occurred.  In sum, the record shows a diagnosis of PTSD, 
medical evidence establishing a link between current symptoms 
and in-service stressors, and evidence consistent with combat 
stressors.  The Board notes that the positive and negative 
evidence is superficial in regard to addressing the DSM 
criteria.  Ultimately, the positive evidence is more 
convincing.  The evidence supports the claim and service 
connection for PTSD is granted.  


ORDER

Service connection for PTSD is granted.  


REMAND

The Board regrets further delay in the veteran's case but has 
determined that an additional remand is necessary to properly 
adjudicate the veteran's claim of entitlement to a 
compensable evaluation for residuals of a right leg fracture.  

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c) (2007).  

As noted above, the Board remanded the case in December 2005 
for further development; the case was remanded to the RO for 
clarification of the March 2003 VA examination.  
Specifically, the RO was directed to return the claims file 
to the examiner who performed the March 2003 VA examination, 
if available; otherwise, another VA examiner.  It was 
requested that the examiner provide an addendum to the 2003 
VA examination and answer several questions pertaining to the 
right leg fracture.  However, a review of the addendum 
provided by the VA examiner indicates that it is not 
responsive to all the question raised in the December 2005 
remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  While the RO complied with the 
December 2005 remand in that the claims file was referred to 
a VA examiner for an opinion regarding the March 2003 VA 
examination, the RO did not ensure that the examination 
report contained all of the information indicated in the 
remand.  Specifically, the Board notes that the examiner did 
not provide an opinion as to whether there was any ankle 
disability associated with the ankle fracture.  Rather, the 
examiner stated that "in so far as the ankle is concerned, 
in reviewing the file and the request, there was no request 
for an evaluation of the ankle fracture or an ankle 
disability (in March 2003) and this was not done."  

Accordingly, the RO is again requested to comply with the 
Board's December 2005 remand directives in that a medical 
opinion, as indicated below, should be obtained.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the nature and extent of the 
right leg disorder.  The claims folders 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  The examiner should provide an 
opinion as to whether there is any ankle 
disability associated with the ankle 
fracture.  A complete rationale should 
accompany any opinion provided.  

2.  Thereafter, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  The veteran and his 
representative must then be afforded an 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


